ORDER
PER CURIAM.
Kenneth Mitchell (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing. Movant contends the motion court clearly erred in denying his motion because the sentencing court’s refusal to release Movant on probation after 120 days pursuant to Section 559.115, RSMo Cum.Supp.2007, without holding a hearing, violated his right to due process of law and the sentencing court’s subsequent execution of his seven-year sentence was outside the court’s jurisdiction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).